DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "in response to the touch input" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 9 depends, recites a user input not necessarily a touch input.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 and 21-30 of U.S. Patent No. 11119574. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hovis (US 10310611).
In regard to claim 16, Hovis teaches an electronic device, comprising: an input device that receives touch input (fig. 4B element 24); a haptic device that provides haptic output (element 74); control circuitry that: determines a position of the electronic device relative to an external electronic device (column 6 lines 49-54); and determines whether to provide the haptic output in response to the touch input based on the position of the electronic device relative to the external electronic device (column 8 lines 2-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl (US 2009/0116691) in view of Hill et al. (US 2016/0238692).
In regard to claim 1, Scholl teaches an electronic device, comprising: an input device that receives user input (element 1 and paragraph 57. User input is pointing the device at an object); a haptic output device that provides haptic output in response the user input (paragraph 55); and control circuitry that: determines a position of the electronic device relative to the external electronic device (paragraph 54, camera tracks objects); adjusts the haptic output based on the position of the electronic device relative to the external electronic device (paragraph 56); and sends control signals to the external electronic device in response to the user input, wherein the control signals are based at least partly on the position of the electronic device relative to the external electronic device (paragraph 56) but does not teach ultra-wideband transceiver circuitry that receives ultra-wideband signals from an external electronic device and  determining a position based on the ultra-wideband signals.
Hill et al. teach ultra-wideband transceiver circuitry that receives ultra-wideband signals from an external electronic device and  determining a position based on the ultra-wideband signals (paragraph 116).
The two are analogous art because they both deal with the same field of invention of object tracking.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Scholl with the ultra-wideband detection of Hill et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Scholl with the ultra-wideband detection of Hill et al. because the ultra-wideband detection of Hill et al. would work equally well as the camera-based detection of Scholl and it would provide predictable results.
In regard to claim 2, Scholl teaches wherein the input device comprises a touch sensor (paragraph 57, one or more buttons).
In regard to claim 8, Scholl teaches wherein the control circuitry adjusts the haptic output by switching between a local haptic output effect and a global haptic output effect (paragraph 70 and 71. Either one or both of the haptic units vibrate depending on the user’s position).
Claims 3, 4, 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl in view of Hill et al. further considered with Bells et al. (US 2011/0018695).
In regard to claim 3, Scholl and Hill et al. teach all the elements of claim 3 except wherein the input device comprises a force sensor that detects an amount of force associated with the user input.
Bells et al. teach wherein the input device comprises a force sensor that detects an amount of force associated with the user input (paragraph 43).
The three are analogous art because they all deal with the same field of invention of object tracking.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Scholl and Hill et al. with the force feedback of Bells et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Scholl and Hill et al. with the force feedback of Bells et al. because the additional feedback would allow the user to determine how hard the button is being pressed.
In regard to claim 4, Bells et al. teach wherein the control circuitry adjusts the haptic output based on the amount of force (paragraph 43).
In regard to claim 11, Scholl teaches an electronic device, comprising:; a haptic output device that provides haptic output in response to the touch input; and control circuitry that determines a position of the electronic device relative to an external electronic device and that adjusts the haptic output based on the position (paragraph 56) but does not teach a force sensor that detects an amount of force associated with a touch input; ultra-wideband transceiver circuitry that receives ultra-wideband signals from the external electronic device; determining position based on the ultra-wideband signals and adjusting haptic feedback based on the amount of force.
Hill et al. teach ultra-wideband transceiver circuitry that receives ultra-wideband signals from the external electronic device; determining position based on the ultra-wideband signals (paragraph 116).
The two are analogous art because they both deal with the same field of invention of object tracking.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Scholl with the ultra-wideband detection of Hill et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Scholl with the ultra-wideband detection of Hill et al. because the ultra-wideband detection of Hill et al. would work equally well as the camera-based detection of Scholl and it would provide predictable results.
Bells et al. teach a force sensor that detects an amount of force associated with a touch input and adjusting haptic feedback based on the amount of force (paragraph 43).
The three are analogous art because they all deal with the same field of invention of object tracking.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Scholl and Hill et al. with the force feedback of Bells et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Scholl and Hill et al. with the force feedback of Bells et al. because the additional feedback would allow the user to determine how hard the button is being pressed.
In regard to claim 12, Scholl teaches wherein the control circuitry sends control signals to the external electronic device in response to the touch input (paragraph 57, one or more buttons).
In regard to claim 15, Scholl teaches wherein the control circuitry determines whether to provide the haptic output based on the position of the electronic device relative to the external electronic device (paragraph 72, the left or right haptic feedback is based upon the position).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl in view of Hill et al. further considered with Hovis (US 10310611).
In regard to claim 9, Scholl and Hill et al. teach all the elements of claim 9 except wherein the control circuitry determines whether to provide the haptic output in response to the touch input based on the position of the electronic device relative to the external electronic device.
Hovis teaches wherein the control circuitry determines whether to provide the haptic output in response to the touch input based on the position of the electronic device relative to the external electronic device (column 8 lines 2-13. The device of Hovis provides haptic feedback mimicking the device being controlled).
The three are analogous art because they all deal with the same field of invention of object tracking.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Scholl and Hill et al. with the device dependent feedback of Hovis. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Scholl and Hill et al. with the device dependent feedback of Hovis because it would provide the user with feedback that would mimic the device being controlled and allow for more accurate and intuitive control.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovis in view of Bells et al.
In regard to claim 18, Hovis teaches all the elements of claim 18 except wherein the input device comprises a force sensor that detects an amount of force associated with the touch input.
Bells et al. teach wherein the input device comprises a force sensor that detects an amount of force associated with the touch input (paragraph 43).
The two are analogous art because they both deal with the same field of invention of object tracking.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hovis with the force feedback of Bells et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Hovis with the force feedback of Bells et al. because the additional feedback would allow the user to determine how hard the button is being pressed.
Allowable Subject Matter
Claims 5-7, 10, 13, 14, 17, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the claimed limitations in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623